DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2021 has been entered.
 
Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 6, 8-13, 15, 17- 24 , and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satterfield (US 2014/0276100) and further in view of Ratto et al. (US 2016/0150995) and Ball (US 5,057,436).

Regarding claims 1 and 27 Satterfield et al. discloses a colorimetric gas detector, comprising: (See Satterfield Abstract and [0206] wherein the device is a colorimetric gas detector.)
a receiving slot for a colorimetric media reactable with a gas, the receiving slot positioned in a sensing chamber in fluid connection with at least one fluid inlet entering the sensing chamber and at least one fluid outlet exiting the sensing chamber;  the fluid inlet upstream of the receiving slot and at least one fluid outlet downstream of the receiving slot;
 (See Satterfield Abstract Fig. 9 and [0208]-[0209] wherein there is a receiving slot 466 for a colorimetric media reactable with a gas the receiving slot positioned in a sensing chamber 414 and in fluid communication with a fluid inlet 442 entering the sensing chamber. Also there are at least one fluid outlets exiting the sensing chamber including the exhaust port 446.)
a light source positioned one a first side of the receiving slot transmitting light through the receiving slot; a photodetector positioned on a second side of the receiving slot receiving the transmitted light; and (See Satterfield Fig. 9 and [0211] wherein there is a light source 492 on a first side of the receiving slot 466 and transmitting light through the slot and a photodetector, i.e. camera, 490 on a second side of the receiving slot and receiving the transmitted light.)

Furthermore assuming arguendo in regards to the locations of the light source and detector being on opposite sides of the receiving slot it is noted that such a modification would have required a mere rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of invention because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Satterfield does not specifically disclose at least two fluid outlets downstream of the receiving slot.

Ratto et al. discloses a device for measuring analytes in breath wherein a sensing chamber has a slot in which a sensor is received and a plurality of inlet holes are provided upstream of the slot and a plurality of outlet holes are provided downstream of the slot. (See Ratto Abstract, Figs. 2A-2B wherein a sensor 235 is received in a slot in housing  and a plurality of inlets 225 are upstream of the slot and a plurality of outlets 225 and/or 215 are provided downstream of the slot.)


It would have been obvious to one of ordinary skill in the art at the time of invention to provide a plurality of inlet upstream of a sensor and a plurality of outlets downstream from a sensor as described by both Ratto and Ball in the device of Satterfield because provided a plurality of such of inlets and outlets is known in the art of breath gas detection and provides for optimal flow and pressure properties for sampled gas to enter the sensing device as would be desirable in the device of Satterfield.
Furthermore since the prior art of Ratto recognizes the equivalency of single inlets and/or outlets and a plurality of inlets and/or outlets in the field of breath gas sensing, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the single inlet and/or outlet of Satterfield with the plurality of inlets and outlets of Ratto as it is merely the selection of functionally equivalent gas inlet and outlet configurations recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Additionally such a modification would have required a mere duplication of parts which would have been obvious to one of ordinary skill in the art at the time of filing because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 




Regarding claim 2 Satterfield discloses all the claim limitations as set forth above as well as the device further comprising a first transparent surface positioned between the light source and the receiving slot and a second transparent surface positioned between the photodetector and the receiving slot.(See Satterfield [0249] wherein the cartridge containing colorimetric material comprises an optically clear housing which has first and second surfaces, which are positioned between the light source and the receiving slot and the photodetector and the receiving slot as shown in Fig. 9. Furthermore there must be transparent surfaces between the light source and receiving slot as well as photodetector and receiving slot in order to allow light to be transmitted to and from the receiving slot.)

Regarding claim 3 Satterfield discloses all the claim limitations as set forth above as well as the device wherein the first side and second side of the receiving slot are on opposite sides of the colorimetric gas detector. (See Satterfield Fig. 9 wherein the first and second sides of the of the receiving slot 466 is are on opposite sides of the gas detector, i.e. the opposite sides are the light transmitting side with light source 490 and light detecting side with detector 490)
Furthermore assuming arguendo in regards to the locations of the light source and detector being on opposite sides of the receiving slot it is noted that such a modification would have required a mere rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of invention because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.


Assuming arguendo with respect to the flow path being curved it is noted that such a modification would have required a mere change in shape of the flow path, i.e. making them curved rather than 90 degree angles, which would have been obvious to one of ordinary skill in the art at the time of invention because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  


Regarding claim 8 Satterfield discloses all the claim limitations as set forth above as well as the device wherein the colorimetric media is positioned in a sensor card comprising one or more sensing membranes. (See Satterfield Abstract Fig. 9 Fig. 32, [0281]-[0283] wherein porous disks 528, 522, 542 are positioned in a sensor card 510 and which receive interactant material, i.e. colorimetric media, and thus are sensing membranes.)



Regarding claim 10 Satterfield discloses all the claim limitations as set forth above as well as the device wherein the photodetector detects a change in shape or size of the colorimetric media. (See Satterfield [0055] wherein the photodetector can detect a change in particle size)

Regarding claim 11 Satterfield discloses all the claim limitations as set forth above as well as the device wherein the reaction detection and processing algorithm is an image detection algorithm. (See Satterfield [0218]-[0220] wherein the algorithm utilizes image detection and is thus an image detection algorithm.)

Regarding claim 12 Satterfield discloses all the claim limitations as set forth above as well as the device wherein the detected reaction is a reaction of the colorimetric media and ammonia gas. (See Satterfield [0065] wherein the analyte detected is ammonia gas.)

Regarding claim 13 Satterfield discloses all the claim limitations as set forth above as well as the device wherein the colorimetric media is any one of: cube shaped, cylinder shaped, planar shaped, or spherical shaped. (See Satterfield [0061] wherein the colorimetric material is comprised of beads, i.e. it is spherical shaped.)


Regarding claim 15 Satterfield discloses all the claim limitations as set forth above as well as the device further comprising at least one colorimetric material reactable with a substance in a fluid.(See Satterfield [0010] wherein the interactant, i.e. colorimetric material is reactable with a substance in a fluid.)

Regarding claim 17 Satterfield discloses all the claim limitations as set forth above as well as a method, comprising the steps of: flowing gas through the colorimetric gas detector of claim 1;
transmitting a light through the gas in the colorimetric gas detector; detecting light transmitted through the colorimetric media, reflected from the colorimetric media, or emitted by the colorimetric media; and determining the presence of at least one substance in the gas based on the detected light. (See Satterfield Rejection of Claim 1, Fig. 9 Above and [0017]-[0020] and [0218]-[00222] wherein gas is made to flow though the colorimetric gas detector, a light 492 is transmitted through colorimetric media 460 and detected by a detector 490 to determine the presence of a substance in the gas based upon the detected light.)


Furthermore assuming arguendo in regards to the locations of the light source and detector being on opposite sides of the receiving slot it is noted that such a modification would have required a mere rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of invention because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Regarding claim 19 Satterfield discloses all the claim limitations as set forth above as well as the method wherein the step of determining the presence of at least one substance in the gas comprises applying a reaction detection and processing algorithm to an image captured by the photodetector. (See Satterfield [0212]-[0222] wherein the algorithm utilizes image detection and is thus an image detection algorithm and such an algorithm determines the presence of at least one substance in the gas.)



Regarding claim 21 Satterfield discloses all the claim limitations as set forth above as well as the method wherein the step of detecting light comprises detecting one or more of: a change in shape of the colorimetric media, or a change in size of the colorimetric media. (See Satterfield [0055] wherein the photodetector detects a change in particle size of the colorimetric media)

Regarding claim 22 Satterfield discloses all the claim limitations as set forth above as well as the method further comprising the step of determining a concentration of the at least one substance in the gas based on the detected light. (See Satterfield [0003 and [0152]] wherein concentration of an analyte, i.e. substance, in the gas is determined based on detected light.)

Regarding claim 23 Satterfield discloses all the claim limitations as set forth above as well as the method wherein the at least one substance includes ammonia. (See Satterfield [0159] wherein the substance detected is ammonia.)



Regarding claim 5 Satterfield discloses all the claim limitations as set forth above but does not specifically disclose wherein the fluid inlet and at least two fluid outlets are both positioned on a first side of the sensing chamber.
It is noted that such a modification would have required a mere rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of invention because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satterfield (US 2014/0276100) in view of Ratto et al. (US 2016/0150995) and Ball (US 5,057,436)as applied to claims above, and further in view of Lewis et al. (US 6,244,096).

Regarding claim 4 Satterfield discloses all the claim limitations as set forth above as well as a pump for moving air positioned in the fluid inlet but does not specifically disclose a fan positioned in the fluid inlet or fluid outlet.



Since the prior art of Lewis the equivalency of a pump and fan in the field of breath gas detectors, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the pump of Satterfield with the fan of Lewis as it is merely the selection of functionally equivalent breath movement devices recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satterfield (US 2014/0276100) in view of Ratto et al. (US 2016/0150995) and Ball (US 5,057,436)as applied to claims above, and further in view of Dasgupta (US 2016/0334339).

Regarding claims 2 and 7 Satterfield discloses all the claim limitations as set forth above but does not specifically disclose the use of light guides.

 Dasgupta discloses a breath gas sensing device wherein optical fibers, i.e. first and second light guides, are provided to connect a light to a first side of sensing material and collect light from the sensing material and provided it to a detector provided on a second side of the sensing material.. (See Dasgupta Abstract, Figs. 1-4 and 10, [0034], [0057] wherein optical fibers, i.e. transparent light guides, are provided on opposite sides of a sensing material, i.e. membrane, to guide light between a light source sensing material and detector.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide first and second light guides as described by Dasgupta in the device of Satterfield because such light guides are known to be utilized in breath sensing devices such as those described by Satterfield and such light guides allow the effective and efficient delivery of light to and from a sensing material so that analytes can be accurately detected and one would have a reasonable expectation of success in doing so.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satterfield (US 2014/0276100) in view of Ratto et al. (US 2016/0150995) and Ball (US 5,057,436)as applied to claims above, and further in view of Satterfield et al. (US 10,278,617).

Regarding claim 16 Satterfield discloses all the claim limitations as set forth above as well as the device wherein the substance comprises numerous chemicals including ammonia and may include ions.  (See Satterfield [0003] wherein the analyte is an ion.) but does not specifically disclose the material being ammonium ions.

Satterfield et al. (US 10,278,617) discloses an analyte sensor wherein a colorimetric material is reactive with ammonium ions to detect ammonia. (See Satterfield Abstract Col. 15 Lines 24-Col. 16 Line 15 wherein an colorimetric indicator is reactant with ammonium ions or ammonia.)

.


Claims 1, 14, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluchel et al. (US 2016/0109421)  and further in view of Satterfield (US 2014/0276100) and Ratto et al. (US 2016/0150995) and Ball (US 5,057,436).

Regarding claims 1, 14, and 25 Bluchel discloses a dialysate flow path, comprising: a dialyzer, (See Bluchel Abstract and Fig. 1D wherein there is a  dialysate flow path which performs dialysis and as such there is a dialyzer.)
 a sorbent cartridge (See Bluchel Fig. 1D wherein there is a sorbent cartridge 110) , a dialysate pump, (See Bluchel Fig. 1D and [0094] wherein there is a pump 90.)
and a degasser; the degasser having a fluid inlet fluidly connected to the dialysate flow path, a fluid outlet fluidly connected to the dialysate flow path, and a gas removal line; (See Bluchel Fig. 1D and [0109] wherein there is a degasser membrane 150 in the dialysate flow path with an inlet and outlet connected to the dialysate flow path to allow the flow of fluid over the membrane and a gas removal line connected to vacuum pump 151 and sensor 140.)
a vacuum pump positioned on the gas removal line;(See Bluchel [0098] and [0109] wherein there is a vacuum pump 151 in fluid communication with the gas removal line.)


Bluchel does not specifically disclose the ammonia gas sensor being in the form of that described in claim 1. 

Satterfield et al. discloses a colorimetric ammonia detector, comprising: (See Satterfield Abstract and [0206] wherein the device is a colorimetric gas detector.)
a receiving slot for a colorimetric media reactable with a gas, the receiving slot positioned in a sensing chamber in fluid connection with at least one fluid inlet and at least two fluid outlets;  the at least two fluid inlet and at least one fluid outlet in fluid connection with the receiving slot;
 (See Satterfield Abstract Fig. 9 and [0208]-[0209] wherein there is a receiving slot 466 for a colorimetric media reactable with a gas the receiving slot positioned in a sensing chamber 414 and in fluid communication with a fluid inlet 442. Also there are at least two fluid outlets including the exhaust port 446 , the fluid outlet of the pump 452, the fluid outlet of the receiving slot 466, the fluid outlet of the flow modulator 450. Also See Figs. 25 wherein there is a fluid outlet 260 to allow venting of gas.)
a light source positioned one a first side of the receiving slot transmitting light through the receiving slot; a photodetector positioned on a second side of the receiving slot receiving the transmitted light; and (See Satterfield Fig. 9 and [0211] wherein there is a light source 492 on a first side of the receiving slot 466 and transmitting light through the slot and 7a photodetector, i.e. camera, 490 on a second side of the receiving slot and receiving the transmitted light.)
a processor in electronic communication with the photodetector, the processor quantitating a detected reaction of the colorimetric media positioned in the receiving slot from an image captured by the photodetector using a reaction detection and processing algorithm. (See Satterfield Abstract [0015], 
Furthermore assuming arguendo in regards to the locations of the light source and detector being on opposite sides of the receiving slot it is noted that such a modification would have required a mere rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of invention because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Satterfield does not specifically disclose at least two fluid outlets exiting the sensing chamber.

Ratto et al. discloses a device for measuring analytes in breath wherein a sensing chamber has a slot in which a sensor is received and a plurality of inlet holes are provided upstream of the slot and a plurality of outlet holes are provided downstream of the slot. (See Ratto Abstract, Figs. 2A-2B wherein a sensor 235 is received in a slot in housing  and a plurality of inlets 225 are upstream of the slot and a plurality of outlets 225 and/or 215 are provided downstream of the slot.)
Ball discloses a device for measuring analytes in in air wherein a sensing chamber has a receiving slot for receiving a cartridge and a plurality of inlet slots are provided upstream of the recieving slot and a plurality of outlet slots are provided downstream of the slot. (See Ball Fig. 1 wherein a plurality of inlet holes 14 are provided upstream of a slot 28 and a plurality of outlet holes 16 are provided downstream of the slot.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a plurality of inlet upstream of a sensor and a plurality of outlets downstream from a sensor as described by both Ratto and Ball in the device of Satterfield because provided a plurality of such of inlets and outlets is known in the art of breath gas detection and provides for optimal flow and pressure properties for sampled gas to enter the sensing device as would be desirable in the device of Satterfield.
Furthermore since the prior art of Ratto recognizes the equivalency of single inlets and/or outlets and a plurality of inlets and/or outlets in the field of breath gas sensing, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the single inlet and/or outlet of Satterfield with the plurality of inlets and outlets of Ratto as it is merely the selection of functionally equivalent gas inlet and outlet configurations recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Additionally such a modification would have required a mere duplication of parts which would have been obvious to one of ordinary skill in the art at the time of filing because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

It would have been obvious to one of ordinary skill in the art at the time of filling to provide a colorimetric ammonia gas sensor as described by Satterfield et al. and Ratto and Ball in the device of Bluchel because it represents an effective ammonia gas sensor capable of quickly detecting ammonia concentrations in a gas as is required by Bluchel and one would have a reasonable expectation of success in utilizing the specific ammonia gas sensing device of Satterfield in the device of Bluchel because it represents a specific ammonia gas sensor as required by Bluchel.


Regarding claim 26 modified Bluchel discloses all the claim limitations as set forth above as well as the device wherein the detected reaction is a reaction of the colorimetric media and ammonia gas. (See Satterfield [0006], [0066], [0206] wherein the reaction is a colorimetric reaction between colorimetric media and ammonia gas)
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly cited references have been 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/Primary Examiner, Art Unit 1799